Citation Nr: 1013483	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include dysthymic 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disability, including as secondary to service-connected 
residuals of a cervical spine fracture.

4.  Entitlement to service connection for a lumbar spine 
disability, including as secondary to service-connected 
residuals of a cervical spine fracture.

5.  Entitlement to service connection for hypertension, 
including as secondary to service-connected residuals of a 
cervical spine fracture.

6.  Entitlement to a disability rating greater than 
50 percent for headaches, including on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968 and from January to June 1991, with additional U.S. Army 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted entitlement to service connection for 
headaches, rated 10 percent disabling, effective January 5, 
2001, but denied service connection for a thoracic spine 
disability, a lumbar spine disability, and for hypertension, 
each including as secondary to service-connected residuals of 
a cervical spine fracture.  

In October 2003, the Veteran disagreed with the portion of 
the September 2003 rating decision that denied service 
connection for a thoracic spine disability, a low back 
disability, and hypertension, each including as secondary to 
service-connected residuals of a cervical spine fracture.  He 
perfected a timely appeal in February 2004 but he limited his 
appeal to the denial of service connection for a thoracic 
spine disability and a low back disability. 

The Veteran attached a letter to his February 2004 
substantive appeal in which he contended that he never had 
received notice of a VA examination scheduled for the purpose 
of determining the etiology of his claimed hypertension.  A 
review of the claims file shows that the VA examination 
notices sent to the Veteran in connection with this 
examination were mailed to him at an incorrect mailing 
address.  Regional Office personnel concluded, in a 
handwritten note stapled to the Veteran's February 2004 
substantive appeal, that the issue of service connection for 
hypertension was also on appeal.  The Board agrees, noting 
that, although the Veteran limited his appeal to the denial 
of service connection for degenerative disc disease of the 
thoracic and lumbar spine, a claim of service connection for 
hypertension is currently on appeal.  See Rowell v. Principi, 
4 Vet. App. 9, 17 (1993) (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by timely notice of disagreement); see 
also Beryle v. Brown, 9 Vet. App. 24, 28 (1996).  

This matter also is on appeal of a May 2005 rating decision 
in which the RO denied the Veteran's claim of service 
connection for PTSD.  The Veteran disagreed with this 
decision in July 2005, and he perfected a timely appeal in 
October 2006.

In a November 2008 rating decision, the RO assigned a 
50 percent rating for the Veteran's service-connected 
headaches.  The Veteran has continued to disagree with the 
disability rating assigned for his service-connected 
headaches and, thus, the appeal continues.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims of entitlement to service 
connection for PTSD also encompass claims for service 
connection for all psychiatric disabilities afflicting a 
Veteran based on a review of the medical evidence.  Here, the 
medical evidence indicates that the Veteran has been 
diagnosed as having dysthymic disorder.  Thus, the claims of 
service connection for PTSD and for an acquired psychiatric 
disability other than PTSD, to include dysthymic disorder, 
are as stated on the title page of this decision.

The issues of entitlement to service connection for a lumbar 
spine disability and entitlement to a disability rating 
greater than 50 percent for headaches, including on an 
extraschedular basis, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was not engaged in combat with the enemy 
during his active military service.

3.  The Veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research whether the claimed events actually occurred; nor 
has the Veteran otherwise provided credible supporting 
evidence that the claimed in-service stressors actually 
occurred.

4.  There is no competent diagnosis of PTSD of record that is 
based upon a corroborated in-service stressor.  

5.  The competent evidence of record does not demonstrate a 
causal relationship between an acquired psychiatric 
disability, to include dysthymic disorder, and active 
military service.

6.  The competent evidence of record does not show any 
current thoracic spine disability which could be related to 
active military service.

7.  The competent medical evidence does not indicate that the 
Veteran's current hypertension is related to active military 
service. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009): 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  An acquired psychiatric disability other than PTSD, to 
include dysthymic disorder, was not incurred in or aggravated 
by active service; nor may any psychosis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009): 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  A thoracic spine disability was not incurred in active 
service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009): 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).

4.  Hypertension was not incurred in active service, may not 
be presumed to have been so incurred, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred PTSD and an acquired 
psychiatric disability other than PTSD, to include dysthymic 
disorder, during active service.  He also contends that he 
incurred a thoracic spine disability and hypertension during 
active service or, in the alternative, that his thoracic 
spine disability and hypertension were caused or aggravated 
by a service-connected disability, specifically his service-
connected residuals of a cervical spine fracture.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Depending on the evidence and 
contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

Certain chronic diseases, including cardiovascular-renal 
disease (including hypertension) and psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that a veteran did not 
serve in combat with enemy forces during service, or if there 
is a determination that a veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  The competent evidence does not show, 
nor does the Veteran contend, that he was treated for PTSD 
during active service.  The Board notes that the post-service 
medical evidence of record contains a diagnosis of PTSD; 
thus, the central issue in this case is whether the record 
contains credible supporting evidence that a claimed in-
service stressor actually occurred which supports the 
diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The Veteran does not contend, 
nor does the evidence show, that he was "engaged in combat 
with the enemy" during active service.  His service 
personnel records also do not show any combat citations or 
awards.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  In 
such cases, the record must contain other evidence that 
substantiates or corroborates the Veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Veteran has provided multiple vague and conflicting 
statements concerning his in-service stressors.  In February 
2005, the Veteran identified an in-service stressor as 
evacuating his barracks in Frankfurt, Germany, in early 
January 1991, as a result of a bomb threat.  He also stated 
that, on one occasion, he found himself in the middle of an 
anti-American "riot" in downtown Frankfurt and "escaped 
down a subway."  

In December 2008, he contended that, while working at Tripler 
Army Hospital between May 1967 and November 1968, he provided 
patient care to wounded soldiers returning from the 
battlefield in Vietnam.  He contended that he was required to 
conduct "many amputations of limbs from gunshot wounds and 
different types of explosions."  He also contended that, 
when his former unit (1st Battalion, 20th Infantry, 
11th Brigade) was sent to Vietnam, he lost many of the friends 
he had made when he had been assigned to this unit, including 
someone named "Ennis."  He contended further that, while 
serving in the U.S. Army Reserve at Fort Sam Houston, Texas, 
in December 1989, he provided medical treatment to patients 
arriving with gunshot wounds and grenade injuries after 
serving in Operation Just Cause in Panama.  The Veteran also 
contended that, while on active service in Frankfurt, 
Germany, during the Persian Gulf War, he conducted triage of 
all patients who arrived at the 97th General Hospital from 
Operation Desert Storm.  He stated that, while on active 
service in Germany in 1991, he had been forced to evacuate 
his barracks several times due to bomb threats.  He finally 
contended that, while on active service with the U.S. Army 
Reserve in the spring or summer of 1994, he and his Reserve 
unit were sent to Guatemala for 3 weeks.  During this 
operation, they carried no weapons and were escorted and 
protected by Guatemalan military units whom he did not trust.  
He also was required to set up radio communications and 
report in to other U.S. forces hourly during this operation.

The Board initially observes that the Veteran's statements 
concerning his claimed in-service stressors are vague and 
lack additional specific details, such as the dates of events 
within a 3-month period and the names of other persons 
involved, which render the reported incidents incapable of 
corroboration by the Joint Services Records Research Center 
(JSRRC).  To the extent that the Veteran's claimed in-service 
stressors involve civilians or non-U.S. military personnel, 
the Board also observes that these claimed stressors would be 
incapable of corroboration by the JSRRC because JSRRC does 
not maintain records on incidents involving civilians or non-
U.S. military personnel.

With respect to the Veteran's allegation that he experienced 
an in-service stressor while working at Tripler Army Hospital 
between May 1967 and November 1968 and providing patient care 
to wounded soldiers returning from the battlefield in 
Vietnam, the Board acknowledges that the Veteran's DD 
Form 214 from his first period of active service shows that 
he received training as a medical corpsman.  His military 
occupational specialty (MOS) during his first period of 
active service was medical specialist.  His MOS during his 
second period of active service was orthopedic specialist.  
The Veteran's service personnel records also show that he was 
assigned to Tripler Army Hospital from May 1967 to November 
1968.  While the Veteran's duties as a medical corpsman may 
have included providing patient care to wounded soldiers 
returning from Vietnam while he worked at Tripler Army 
Hospital, the Board notes that the Veteran was trained for 
these and all duties consistent with his MOS and the Veteran 
has not identified how performing these duties resulted in 
his intense fear, helplessness, or horror.  In this regard, 
the Board notes the Veteran's statements show he provided 
treatment after the initial injuries were incurred and there 
is no indication that, given his duties, the Veteran was 
likely to incur a similar injury or be exposed to an event 
that involved actual or threatened death or serious injury.  
The Board also notes the Veteran has not provided sufficient, 
additional details concerning this alleged in-service 
stressor such that it would be capable of corroboration by 
the JSRRC.  Therefore, the Board finds this stressor is not 
sufficient to support a competent diagnosis of PTSD.  

With respect to the Veteran's allegation regarding an in-
service stressor which occurred when he lost some buddies 
when his former unit was dispatched to Vietnam, the Board 
observes that the Veteran's own statements that this stressor 
related to a former unit indicate that he was not assigned to 
this unit at the time of the alleged in-service stressor.  
The Veteran's service personnel records also show that he 
never served in Vietnam.  Instead, these records show that he 
served in Hawaii during his first period of active service 
and in Germany during his second period of active service.  
The JSRRC notified VA in July 2009 that the Veteran's unit 
(1st Battalion, 20th Infantry, 11th Brigade) was engaged in 
combat against the enemy in Vietnam throughout the calendar 
year of 1968.  The Veteran's service personnel records show, 
however, that he was detached from this unit and assigned to 
Tripler Army Hospital in May 1967.  The JSRRC confirmed that 
there was no record that the Veteran was a member of this 
unit at any time during 1968.  The JSRRC also confirmed that 
it could not verify whether someone named Ennis had been 
wounded in 1968, as alleged by the Veteran.  Therefore, the 
Board finds this stressor is not sufficient to support a 
competent diagnosis of PTSD.  

With respect to the Veteran's claimed in-service stressor of 
providing medical treatment to patients arriving with gunshot 
wounds and grenade injuries after serving in Operation Just 
Cause in Panama while he was on active U.S. Army Reserve 
service at Fort Sam Houston, Texas, in December 1989, the 
Board notes that the Veteran's DA 20, Enlisted Qualification 
Record, indicates that his MOS in December 1989 was 
Administration Support.  The Veteran's MOS seems inconsistent 
with his claimed in-service stressor of providing patient 
care to wounded service members returning from Operation Just 
Cause.  There also is no indication in the Veteran's service 
personnel records that he was assigned to Fort Sam Houston, 
Texas, in December 1989.  In any event, the Board finds the 
Veteran has not identified how performing these duties 
resulted in his intense fear, helplessness, or horror.  The 
Board also finds the Veteran has not provided sufficient, 
additional details concerning this alleged in-service 
stressor such that it would be capable of corroboration by 
the JSRRC.  Therefore, the Board finds this stressor is not 
sufficient to support a competent diagnosis of PTSD.  

With respect to the Veteran's claimed in-service stressor of 
conducting triage of all patients who arrived at the 97th 
General Hospital from Operation Desert Storm while on active 
service in Frankfurt, Germany, the Board acknowledges that 
the Veteran's DA 20 indicates that he was ordered to active 
military service and deployed in support of Operation Desert 
Storm in January 1991.  This record also shows that he was 
assigned to the 94th General Hospital in Germany from January 
to June 1991 on temporary duty (TDY).  The Veteran's MOS was 
Administration Support, which seems inconsistent with this 
alleged in-service stressor.  Nevertheless, he still has not 
provided sufficient additional details concerning this 
alleged in-service stressor such that it would be capable of 
corroboration by the JSRRC.  In addition, the Veteran has not 
identified how performing these duties resulted in his 
intense fear, helplessness, or horror.  Therefore, the Board 
finds this stressor is insufficient to support a competent 
diagnosis of PTSD.  

With respect to the Veteran's claimed in-service stressor 
regarding active service in Guatemala, the Board notes that a 
review of his service treatment records show that he 
complained of cramps and diarrhea on outpatient treatment in 
March 1994 after returning from annual training in Guatemala.  
Again, the Veteran's allegation that he was on active service 
in Guatemala during a coup and his unit was protected by 
Guatemalan military forces is incapable of corroboration by 
the JSRRC.  The Veteran's allegation that he was required to 
set up radio communication equipment and maintain hourly 
contact with U.S. forces also seems inconsistent with his MOS 
and training as a medical corpsman.  Indeed, a review of his 
service personnel records shows no training in radio 
communications or equipment.  Therefore, the Board finds this 
stressor is insufficient to support a competent diagnosis of 
PTSD.  

In making the determinations regarding the Veteran's reported 
stressors, the Board notes that it has been many years since 
these events occurred, and the Veteran may have a difficult 
time remembering specific details about certain events.  
However, detailed information about the Veteran's reported 
stressors is critical to his claim and, without detailed 
information, such as months and years and full names, JSRRC 
is unable to verify that these events actually occurred.  In 
addition, as noted above, stressors involving civilians or 
non-U.S. military personnel are incapable of corroboration by 
the JSRRC because it does not maintain records on incidents 
involving civilians or non-U.S. military personnel.  
Moreover, the Veteran has not identified how the stressors 
related to his MOS resulted in intense fear, helplessness, or 
horror, given that he provided treatment after the injuries 
were incurred and there was no apparent threat that he would 
suffer likewise.  Therefore, the Board finds the Veteran has 
not provided evidence of a stressor which can be verified by 
JSRRC, or which has been verified by independent evidence.  

Further, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  Review of the record 
reveals the Veteran was diagnosed with PTSD at the February 
2005 VA PTSD examination.  However, at that examination, the 
Veteran identified one of his alleged in-service stressors as 
being "stationed in a South American country he did not want 
to name which was having a revolution and he had to report 
every hour on the hour from a hill as he was the...radio 
operator."  This may be the same stressor that the Veteran 
subsequently reported in December 2008 concerning active U.S. 
Army Reserve service in Guatemala, although this is not clear 
from the Veteran's vague statements to the VA examiner in 
February 2005.  

The Veteran also identified another alleged in-service 
stressor in February 2005 as being forced to evacuate his 
barracks several times due to bomb threats while on active 
service in Germany in 1991.  He further stated that "while 
in Germany he was stuck downtown during a riot and felt it 
got 'brutal' so he slipped into an underground railroad and 
got away."  With respect to these stressors, the Board notes 
the Veteran has not provided detailed information, such as 
the specific location where the stressors occurred or the 
approximate month and year the stressor occurred.  Therefore, 
the stressors reported at the February 2005 VA examination 
are considered insufficient to support a competent diagnosis 
of PTSD, as they are unable to be corroborated by JSRRC and 
they are not supported or otherwise corroborated by 
independent evidence.  

In any event, an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in-service stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  Therefore, although 
the Veteran has been diagnosed as having PTSD, the Board 
finds that the Veteran's allegations regarding his claimed 
in-service stressors are not credible, are unable to be 
corroborated by JSRRC, and are not corroborated by 
independent evidence.  Thus, the Board finds that service 
connection for PTSD is not warranted, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for an 
acquired psychiatric disability other than PTSD, to include 
dysthymic disorder.  The medical evidence reflects that the 
Veteran has been diagnosed as having dysthymic disorder.  See 
January 2005 VA outpatient treatment record; see also Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  However, the medical 
evidence of record shows that the Veteran was not diagnosed 
as having an acquired psychiatric disability during active 
service or within the first post-service year (i.e., by June 
1992).  Thus, service connection for an acquired psychiatric 
disability, to include dysthymic disorder is not warranted on 
a presumptive service connection basis.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran also is not entitled to service connection for an 
acquired psychiatric disability, to include dysthymic 
disorder, on a direct service connection basis.  The Board 
notes that, following VA examination in February 2005, the VA 
examiner concluded that the Veteran's dysthymic disorder "is 
part of the same process as the [PTSD] though it is also 
likely related to the sleep apnea."  As discussed above, 
because there is no evidence corroborating an alleged in-
service stressor, service connection is not warranted for 
PTSD.  Service connection also is not in effect for sleep 
apnea.  Therefore, because there is no competent medical 
evidence supporting the claimed nexus between dysthymic 
disorder and active service, to include any disability 
incurred therein, the Board finds the preponderance of the 
evidence is against the grant of service connection for an 
acquired psychiatric disability, to include dysthymic 
disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, there is no reasonable doubt to 
be resolved.  See Gilbert, supra.  

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a thoracic spine disability, including as secondary to 
service-connected residuals of a cervical spine fracture.  
The Veteran has asserted that he incurred a thoracic spine 
disability during active service.  The service treatment 
records show he was treated for thoracic spine pain on only 
one occasion during active service following a reported 
surfing accident in August 1967.  However, it does not appear 
that the thoracic spine pain complained of in August 1967 
represented a chronic disability, as there is no evidence 
that the Veteran was treated for any thoracic spine problems 
during his second period of active service in 1991.  
Moreover, there is no evidence of any current complaints or 
treatment referable to a thoracic spine disability.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  The Board recognizes that the Court 
of Appeals for Veterans Claims has held that the presence of 
a chronic disability at any time during the claims process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  While there is evidence of thoracic 
spine pain during service, there is no evidence of any 
complaints or treatment for a thoracic spine problem at any 
time during the pendency of this claim and appeal.  As such, 
without evidence of a current thoracic spine disability which 
could be attributed to active service, the Board finds that 
service connection for a thoracic spine disability, including 
as secondary to service-connected residuals of a cervical 
spine fracture, is not warranted.  See Brammer, supra; 
Rabideau, supra.  

Finally, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for hypertension, including as secondary to service-connected 
residuals of a cervical spine fracture.  The Veteran has 
contended that he incurred hypertension during active 
service.  Despite his assertions to the contrary, there is no 
competent evidence in his service treatment records showing 
hypertension during active service.  In fact, the Veteran's 
blood pressure was repeatedly within normal limits during 
active service, including at his enlistment and separation 
physical examinations for both periods of active service.  
There also is no evidence or diagnosis of hypertension on any 
of the routine physical examinations that the Veteran 
received while he was a member of the U.S. Army Reserve.  

It appears that, following service separation in June 1991, 
the Veteran was first treated for hypertension in October 
2002, more than 11 years later.  See Maxson, 
230 F.3d at 1333.  Absent evidence of hypertension during 
active service or within the first post-service year (i.e., 
by June 1992), the Board finds that service connection for 
hypertension on a presumptive service connection basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

The remaining post-service medical evidence shows that, 
although the Veteran currently is being treated for 
hypertension, it is not related to active military service.  
Following VA outpatient treatment in July 2005, it was noted 
that the Veteran's hypertension was well-controlled at home.  
Following VA outpatient treatment in August 2006, it was 
noted that the Veteran's hypertension was on good control but 
his medication was changed to alleviate reported stomach 
problems.  In addition, there is no competent medical 
evidence or opinion of record relating the Veteran's current 
hypertension to his military service.  In summary, absent 
competent evidence, to include a medical nexus, relating the 
Veteran's current hypertension to active service or credible 
evidence of continuity of symptomatology, service connection 
for hypertension is not warranted on a direct basis.  

The Veteran also is not entitled to service connection for 
hypertension as secondary to a service-connected disability.  
He has contended that his service-connected residuals of a 
cervical spine fracture and the medication he was prescribed 
to treat this disability caused or aggravated his current 
hypertension.  The Board acknowledges again that service 
connection is in effect for residuals of a cervical spine 
fracture.  While there is evidence that suggests the 
Veteran's headaches are related to his service-connected 
cervical spine disability, the Board finds the competent and 
probative evidence of record preponderates against such a 
finding.  

In October 2002, a physician noted that the Veteran's 
headaches were "probably" secondary to his cervicalgia.  
See October 2002 VA outpatient treatment record.  While the 
October 2002 treatment record is considered competent medical 
evidence, the Board notes that the opinion contained therein 
is speculative, at best, and does not provide the required 
degree of medical certainty to support the grant of service 
connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related to service is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).

Nevertheless, following a review of medical records and after 
conducting a physical examination of the Veteran in September 
2006, a VA examiner opined that it would be difficult to 
relate the Veteran's current hypertension to a 
musculoskeletal condition or the medications used to treat 
that condition.  This examiner stated that he knew of no 
medication for musculoskeletal conditions that were known to 
cause or aggravate hypertension.  The Board observes that 
this examiner stated that no service treatment records had 
been provided for review.  A review of the VA examination 
request indicates, however, that this examiner was informed 
by the RO that the Veteran's service treatment records were 
negative for treatment or diagnosis of hypertension.  Because 
the VA examiner was "informed of the relevant facts" 
concerning the Veteran's lack of in-service diagnosis or 
treatment for hypertension and because the service treatment 
records are negative for treatment or diagnosis of 
hypertension, the Board finds that the opinion provided by 
the September 2006 VA examiner is the most competent and 
probative evidence of record as to whether the Veteran's 
current hypertension was caused or aggravated by a service-
connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain, hip pan, and 
respiratory problems.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
the present case, however, to the extent that the Veteran is 
claiming continuous psychiatric and hypertension 
symptomatology since active service, he is not found to be 
credible, given the gap of many years between the time was 
separated from service and first shown to have a psychiatric 
or hypertension disability.  

For the foregoing reasons, then, continuity of symptomatology 
has not been established either by the clinical record or by 
the Veteran's own statements.  No competent medical evidence 
of record causally relates any current PTSD or any acquired 
psychiatric disability to active military service.  There 
also is no competent medical evidence of current thoracic 
spine disability which could be attributed to active service.  
In addition, the competent medical evidence does not indicate 
that hypertension is related to active service or was caused 
or aggravated by the Veteran's service-connected residuals of 
a cervical spine fracture.

The Veteran may believe that his claimed disabilities are due 
to active service.  He has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation, however.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Indeed, the question of etiology 
here involves complex medical issues that the Veteran, as a 
layperson, is not competent to address.  Jandreau, 492 F. 3d 
1372 (Fed. Cir. 2007)

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In this case, complete VCAA notice was satisfied subsequent 
to the initial AOJ decision by way of letters sent to the 
Veteran in September and November 2006 that fully addressed 
all required notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the pendency of 
the claim and appeal, the Veteran has been advised of his 
opportunities to submit additional evidence, including by way 
of an SOCs issued in January 2004 and July 2006, which 
provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond.  The Board also notes that the AOJ also 
readjudicated the case by way of an SSOC issued in August 
2009 after the notice was provided.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that he was treated in July 2003 at 
University Hospital in San Antonio, Texas, for his claimed 
disabilities.  In response to a request from the RO for these 
records, however, this facility informed VA, in November 
2007, that it had no records for the Veteran in July 2003.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for PTSD or for any other 
acquired psychiatric disorder, a thoracic spine disability, a 
low back disability, or for hypertension.  The post-service 
evidence does not indicate any current complaints or 
treatment referable to any of these disabilities until 
several years following service separation, with no credible 
lay evidence of continuous symptomatology to overcome this 
absence of documented treatment.  There is also no competent 
evidence of a diagnosis of PTSD based on a corroborated in-
service stressor.  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Furthermore, the records 
contain no competent evidence suggesting a causal 
relationship between any current acquired psychiatric 
disability other than PTSD and active service.   The records 
also contain no competent evidence of any current thoracic 
spine disability which could be attributed to active service.  
The competent medical evidence also does not show that the 
Veteran's hypertension can be attributed to active service.  
For all of these reasons, the evidence does not indicate that 
the claimed disabilities may be related to active service 
such as to require an examination even under the low 
threshold of McLendon, supra.

As such, the Board finds that all necessary development has 
been accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and post-service reports of VA and 
private outpatient treatment, including examination reports 
dated in February 2003 and February 2005.  A review of these 
examination reports shows that they contain competent, non-
speculative evidence regarding the Veteran's claimed 
disabilities.  Moreover, the Veteran's statements in support 
of the claims are of record.  The Board has reviewed such 
statements carefully and concludes that no available 
outstanding evidence has been identified.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include dysthymic disorder, is 
denied.

Entitlement to service connection for a thoracic spine 
disability, including as secondary to service-connected 
residuals of a cervical spine fracture, is denied.

Entitlement to service connection for a low back disability, 
including as secondary to service-connected residuals of a 
cervical spine fracture, is denied.

Entitlement to service connection for hypertension, including 
as secondary to service-connected residuals of a cervical 
spine fracture, is denied.


REMAND

The Veteran has asserted that service connection is warranted 
for a lumbar spine disability because the disability was 
incurred during military service or, in the alternative, was 
caused or aggravated by his service-connected residual 
cervical spine disability.

In this context, the evidentiary record contains a medical 
opinion that addresses the likelihood that the Veteran's 
current lumbar spine disability was incurred in or is 
otherwise related to his military service.  The record also 
contains a medical opinion as to whether the lumbar spine 
disability is the result of the Veteran's service-connected 
residual cervical spine disability.  See February 2003 VA 
examination report.  However, the record does not contain a 
medical opinion that addresses whether the Veteran's current 
lumbar spine disability was aggravated by his service-
connected residual cervical spine disability, which is 
required in order to provide a fully informed decision.  See 
Allen v. Brown, supra.  Therefore, on remand, the RO will be 
requested to obtain a medical opinion that addresses the 
aggravation issue.  

In addition to the foregoing, the Veteran contends that his 
service-connected headaches are more disabling than currently 
evaluated.  Because the Veteran currently is in receipt of 
the maximum 50 percent rating available for headaches, and 
because he continues to disagree with this rating, this issue 
is as stated on the title page of this decision.

A review of the claims file shows that, in August 2009 
correspondence, the Veteran and his service representative 
were advised by the RO that an examination concerning his 
service-connected headaches was being rescheduled at the VA 
Medical Center in Houston, Texas.  There apparently was some 
confusion about where the Veteran could be seen for VA 
examination because he is a former VA employee.  
Unfortunately, this examination notice letter was sent to the 
Veteran at an incorrect mailing address.  It is not clear 
whether the Veteran reported for this examination.  Because 
the RO erred in not notifying the Veteran at his correct 
mailing address of record regarding an examination to be 
scheduled after August 2009, any failure to report for this 
examination is considered moot.  See 38 C.F.R. § 3.655.  If, 
and only if, the Veteran failed to report for this 
examination, because his failure to report likely is due, at 
least in part, to the RO's error in sending the notification 
letter to the wrong mailing address, the Board finds that, on 
remand, he should be scheduled for another examination.  

A review of the claims file also shows that there are no VA 
treatment records dated subsequent to May 2009 and, thus, it 
is not clear if the Veteran reported for VA examination 
scheduled after August 2009 or, if he reported for this 
examination, what results were obtained.  In any event, the 
Court has held that VA is on constructive notice of all 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board 
finds that it was error for the RO to certify this appeal to 
the Board in November 2009 without obtaining all of the 
Veteran's up-to-date VA treatment records and, on remand, 
these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who 
conducted the February 2005 VA/QTC 
examination review the entire claims 
file, including this Remand, and 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran's current 
lumbar spine disability was aggravated 
by his service-connected residual 
cervical spine disability.  

a.	Note: In this context, 
"aggravation" means that the 
Veteran's lumbar spine disability 
underwent a permanent increase in 
underlying pathology, as opposed to 
a mere temporary increase in 
symptomatology, as a result of his 
service-connected cervical spine 
disability.  

b.	A rationale should be provided 
for any opinion offered.  

c.	If the requested opinion cannot 
be provided on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically 
so specify in the report, and 
explain why this is so.

2.	After verifying the Veteran's current 
mailing address of record, contact the 
Veteran and his service representative 
and ask them to identify all VA and 
non-VA clinicians who have treated him 
for hypertension since his separation 
from active service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases 
are received from the Veteran, obtain 
all private treatment records which 
have not been obtained already.  A copy 
of any response(s), to include a 
negative reply and any records 
obtained, should be included in the 
claims file and communicated to the 
Veteran.

3.	If, and only if, a review of the 
Veteran's VA treatment records 
indicates that he did not report for VA 
examination scheduled after August 4, 
2009, at the VA Medical Center in 
Houston, Texas, then schedule the 
Veteran for appropriate VA 
examination(s) which address the 
contended causal relationship between 
hypertension and active service.  The 
claims file must be provided to the 
examiner(s) for review.  Based on the 
results of the Veteran's physical 
examination and a review of the claims 
file, the examiner(s) should be asked 
to opine whether it is at least as 
likely as not (i.e., a probability of 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that hypertension, if diagnosed, is 
related to active service.  

a.	A complete rationale should be 
provided for any opinion(s) 
expressed.  If any opinion 
cannot be provided without 
resorting to speculation, then 
the examiner should state this 
in the examination report and 
explain why such opinion cannot 
be provided.

4.	Thereafter, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.


The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


